Citation Nr: 0022073	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
condition with left hip and leg sciatica.

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 
1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the RO. 

In March 2000, the Board remanded this matter for additional 
development of the record.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran's currently demonstrated low back condition is due to 
disease or injury which was incurred in or aggravated by 
service.  

3.  The veteran's diabetes mellitus is not shown to have been 
clinically present in service or during the one-year 
presumptive period thereafter.  

4.  No competent evidence has been submitted to show that the 
veteran's currently demonstrated diabetes mellitus is due to 
disease or injury which was incurred in or aggravated by 
service.  


CONCLUSIONS OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for a low back condition with 
left hip and leg sciatica or diabetes mellitus.  38 U.S.C.A. 
§§ 1131, 1137, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis and diabetes 
mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

I.  Low back condition

A careful review of the veteran's service medical records 
shows that, in December 1978, the veteran was treated for an 
acute lumbar muscle strain after pushing heavy machinery.  A 
July 1976 entry shows that the veteran was seen for trauma to 
the left hip and knee after a motorcycle accident.  Physical 
examination showed that the knee and hip were intact and x-
ray studies were normal.  The impression was sprain and 
abrasion.  The report of separation examination dated in 
March 1980 included a notation of back sprain, December 1977 
[sic], with occasional pain.  Back examination performed at 
that time showed full range of motion and no tenderness, 
spasms or deformity.  Straight leg raising was negative to 90 
degrees, bilaterally, and deep tendon reflexes were 2+ and 
equal.  Neurologically, the veteran's back was noted to be 
intact.  The examiner reported that the clinical evaluation 
of the spine was normal. 

The first evidence of treatment for a back condition 
subsequent to service was dated in August 1991.  At that 
time, the veteran was noted to have injured his low back 
after lifting a forty pound case of beer.  He was noted to 
have a history of back problems dating back to a lifting 
incident which took place in 1979.  The impression was that 
the veteran was suffering from a pinched nerve.  

Additional private treatment reports submitted in support of 
the veteran's claim and dated in September 1994 noted a 
history of chronic, intermittent low back pain that has been 
occasionally flaring up from time to time since his days in 
the service.  On this occasion, he had been experiencing 
severe lower back spasms since lifting his dog.  The final 
diagnosis was that of lumbar strain. Additional entries dated 
from October 1994 to August 1996 show continued treatment for 
improving symptoms.

In December 1996, the veteran underwent a CT scan of the 
lumbar spine at the VA Medical Center in Syracuse.  The 
results of this test showed central disc protrusions at three 
lower lumbar levels with encroachment on the lateral recesses 
at L3-4, the neural foramina and lateral recesses at L4-5 and 
on the neural foramina, bilaterally, at L5-S1.  

The veteran was afforded a VA examination of his joints in 
December 1996.  At that time, he complained of low back pain 
since lifting some heavy objects while in the service dating 
back to 1977.  He also reported that he was in a motorcycle 
accident in 1977 and had 100 sutures in the face.  X-ray 
studies performed in conjunction with the examination 
revealed degenerative changes at the L5-S1 level.  

VA outpatient records dated from October 1997 to December 
1999 show diagnoses of chronic low back strain with left low 
extremity radiculopathy.

In addition to the above, the veteran also submitted numerous 
lay statements in support of his claim.  These statements 
mainly attested to the deterioration of the veteran's back 
since his service in the military. 

Although the veteran has presented sufficient medical 
evidence which documents that he currently suffers from a 
current low back condition, no competent evidence has been 
submitted which serves to link the currently demonstrated 
disability to a disease or injury which was incurred in or 
aggravated by service.  The veteran, as a lay person, is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).

In the absence of competent evidence showing a nexus between 
any currently demonstrated disability and service, the Board 
concludes that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim.  
Hence, service connection for a low back condition with left 
hip and leg sciatica must be denied.  




II.  Diabetes mellitus

A careful review of the veteran's service medical records 
shows that they are negative for any complaint, finding or 
diagnosis of diabetes mellitus.  In fact, the first clinical 
evidence of diabetes mellitus was in January 1992, when the 
veteran was seen at a private emergency room due to several 
months of weight loss and development of excessive thirst, 
urinary frequency, excessive eating and muscle weakness. 

The Board is cognizant of the veteran's contention that his 
diabetes mellitus is attributable to service; however, as a 
lay person, he is not shown to have the expertise to proffer 
opinions as to questions of medical diagnosis or causation 
presented in this case.  See Espiritu.  

There is no competent evidence to show that the claimed 
diabetes mellitus was present in service.  Further, the 
diabetes mellitus is actually shown to have become clinically 
manifest more than one year after his discharge from service.  

In the absence of competent evidence showing a nexus between 
any currently demonstrated diabetes mellitus and service, the 
Board concludes that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded 
claim.  Hence, service connection for diabetes mellitus must 
be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that another remand is not required in this 
case.  The veteran has not put VA on notice that competent 
evidence exists to support his claims that he has disability 
manifested by a low back condition or diabetes mellitus 
related to service.  By this decision, the Board is informing 
the veteran of the evidence necessary to make his claims, as 
set forth above, well grounded.  


ORDER

Service connection for a low back condition with left hip and 
leg sciatica and diabetes mellitus is denied, as well-
grounded claims have not been presented.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


